EXHIBIT 10.1

CASTLE BRANDS INC.
122 East 42nd Street
Suite 4700
New York, NY 10168

May 6, 2010

Mr. T. Kelley Spillane
[address]

Dear Kelley:

This letter agreement constitutes an amendment to the Amended and Restated
Employment Agreement dated as of September 1, 2005, as previously amended (the
“Agreement”), between Castle Brands Inc. (the “Company”) and T. Kelley Spillane
(the “Executive”). The Company and Executive wish to amend the Agreement as set
forth below. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed thereto in the Agreement.

A. The Agreement is amended in the following respects:

1. Section 3 of the Agreement is amended by deleting the date “May 1, 2010” and
inserting in its place the date “May 1, 2012”. The following sentence is added
at the end of Section 3:

“At the end of the term, if the Company does not offer to renew Executive’s
employment hereunder for an additional two (2) years, on substantially the same
terms, the Company shall continue to pay to Executive his Base Salary and
benefits for a period of six (6) months after expiration of the Term.”

2. Section 6(f) of the Agreement is amended to read in its entirety as follows:

“Change of Control. A “Change of Control” shall have occurred if: (i) any person
(as such term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) becomes the “beneficial owner” (as determined
pursuant to Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing more than thirty-five percent (35%) of
the aggregate voting power of the Company’s then outstanding securities, other
than by acquisition directly from the Company; (ii) there has been a merger or
equivalent combination involving the Company after which forty-nine percent 
(49%) or more of the voting stock of the surviving corporation is held by
persons other than former shareholders of the Company; (iii) during any period
of two consecutive years, individuals who at the beginning of such period were
members of the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof (unless the appointment, election or the
nomination for election by the Company’s stockholders, of each director elected
during such consecutive two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period); or (iv) the Company sells or disposes of all or
substantially all of its assets; provided, however, that the foregoing subclause
(i) shall not apply to any acquisition of the Company’s securities by
Dr. Phillip Frost, any member of his immediate family, any “person” or “group”
(as used in Section 13(d)(3) of the Exchange Act) that is controlled by
Dr. Frost or any member of his immediate family, any beneficiary of the estate
of Dr. Frost, or any trust, partnership; corporate or other entity controlled by
any of the foregoing. In the event that the employment of Executive is
terminated following or in connection with a Change of Control either by the
Executive for Good Reason or by the Company or its successor without Cause, all
unvested stock options will vest without further action on the date of
termination and all stock options shall be exercisable during the remainder of
their original terms.”

B. This letter agreement constitutes an amendment to and a modification of the
Agreement and shall for all purposes be considered a part of the Agreement.
Except as amended hereby, the Agreement is confirmed and ratified in all
respects and shall remain in full force and effect.

Please indicate your agreement with the foregoing by countersigning two copies
of this letter agreement in the space provided below and returning one of such
copies to us.

                 
Very truly yours,
       
  
       
CASTLE BRANDS INC.
                             
 
       
By: /s/ Richard J. Lampen
       
 
       
       Richard J. Lampen
       
       President and Chief Executive Officer

The foregoing letter agreement
is consented and agreed to as
of the date first above written.

By: /s/ T. Kelley Spillane
T. Kelley Spillane

